Case 5:20-cv-00041-LGW-BWC Document 20 Filed 04/12/21 Page 1of1

Guited States District Court
for the Southern District of Georgia

Wapcross Division
PATRICIA KENNEDY,
individually,
Plaintiff, CV 520-041
v.

GAYATRI CORPORATION d/b/a
Western Motel,

Defendant.

 

ORDER

 

Before the Court is Plaintiff Patricia Kennedy’s notice of
voluntary dismissal, dkt. no. 19, wherein she notifies the Court
that she wishes to dismiss all claims asserted in this action
with prejudice. The notice complies with Federal Rule of Civil
Procedure 41(a) (1) (A) (i). Accordingly, all claims asserted in
this action are DISMISSED with prejudice. Each party shall bear
its own fees and costs. The Clerk is DIRECTED to terminate all

pending motions and close this case.

SO ORDERED, this day of Apriy,] 2021.

HOW LISA GODBEY\ROOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
